DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks/Arguments

Applicant requested that the obviousness-type double patenting rejection be held in abeyance until one or more of the pending claims are allowed. And indicated that at such time applicants will consider filing a Terminal disclaimer if needed. Therefore further analysis of the double patenting rejection is held in abeyance, until such time.
Applicant’s arguments with respect to prior art rejection have been fully considered but are moot in view of the new grounds of rejection.


Following prior arts are considered pertinent to applicant's disclosure.
US 20140307770 A1 (Jiang770)
US 20070005795 A1 (Gonzalez)
US20110274162 Al (Fig.6; Fig.7, para 55; symbols with “S” such as S0-S3 are node symbols and symbols with “CU” such as CUA1, CUA22 etc. equivalent to data symbol)
US 20140184430 A1 (hereinafter Jiang)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang770 in view of Gonzalez.

Regarding Claim 1. Jiang770 teaches a method of decoding [(para 26)] a received set of encoded data, the method comprising:
receiving an encoded dataset [(Table 1 in para 9 and para 8)] ;
[(each node is associated with 8-bit {para 11 and Fig.5};  they are ordered {para 9})]  and data symbols [(terminal code/symbol in para 52, 60,  Fig. 12; “terminal symbol” in para 74 )] , wherein a node symbol comprises a predetermined number of elements[(8-bit/elements in para 11 and Fig.5)] , wherein each element indicates if a subsequent node symbol or data symbol is to be expected in the dataset or if no node symbol or data symbol is to be expected in the dataset [(para 8, 11 and Fig.5; at Layer 0 the node symbol is 11001110; the location that has “1” indicates further node symbol is present in layer 1 ; for “0” indicates no node symbol is present; also see Fig.12 for terminal code/symbol “T”)] , and a data symbol [(para 26)];
and constructing, based on said ordered set, an ordered tree having a predetermined number of layers from the identified node symbols and data symbols, wherein order of the ordered set and the ordered tree indicates location of data symbols in a reconstructed dataset and node symbols indicate when no data symbols are included  in the received set of encoded data for locations in the reconstructed dataset[(the decoder reconstruct the spatial tree layer by layer {para 82}; the spatial tree of Fig.12 will have node symbols 1111 etc. data/terminal symbol “T”. at different layers. In the tree the data in the traversal order indicates location of the data symbol {para 8, 14, Fig.12; i.e. the when traversed, in order, the terminable child are represented by terminal/data symbol “T” } ; Fig.12 shows that data symbols “T’ are only included for node symbol value of “1”; For “0” no node symbol can be present; number of layer is determined by the encoder {para 68})] .

Jiang770 silent about whether the data symbol {Jian770’s termination code/symbol} has a predetermined number of bits. However Jiang explicitly shows that other symbols such node symbols has predetermined bits [(8-bit/elements in para 11 and Fig.5)] , additionally the termination code is indicating whether it is terminal or not {implicate 1-bit value} , therefore there is an strong implication that this has a predetermined number of bits.  

Moreover, in the same/related field of endeavor, Gonzalez teaches data symbol with predetermined number of bits [(Fig.23, para 388 “The octree encoder starts at the top of the tree and for each node stores a single ONE bit if the node is a leaf, or a ZERO bit if it is a parent”, meaning this is equivalent to claimed node symbol, then it also send additional information. “If it is a leaf and the colour space area is unchanged then another single ZERO bit is stored otherwise the corresponding colour map index is explicitly encoded as a n bit codeword”; This additional bit or codeword that is in addition to the node symbol teaches data symbol and it is predetermined)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would enhance the data signaling between encoder and decoder as these code has well defined predetermined number of bit, decoder can use a simple lookup/mapping.  
.  

 Jiang770 additionally teaches with respect to claim 2. The method of claim 1, wherein the step of constructing comprises:	 retrieving a first node symbol from the set [(para 82)] :	 and associating the first node symbol with a first node of the tree and associating each element of the first node symbol with a branch node of the first node [(para 82, child node)]    

Jiang770 additionally teaches with respect to claim 3. The method of claim 2, wherein if the associated element for a branch node indicates a subsequent node symbol exists in the set [(para 8, Fig.5)] , the method further comprises traversing the tree by:[(para 8)] :	 associating the subsequent node symbol with the branch node: and, associating each element of the subsequent node symbol with a respective subbranch node for the branch node. [(para 8-9 and Fig. 5)]  

Jiang770 additionally teaches with respect to claim 4. The method of claim 2 wherein if the associated element for a branch node indicates no subsequent node symbol exists in the set  the method further comprises terminating traversal of the tree for that branch node [(para 26)] 

Jiang770 additionally teaches with respect to claim 5. The method of claim 2 , wherein if the branch node is a node whose children would be data nodes , traversing the tree further comprises retrieving a data symbol from the set [(para 26; terminal code/data symbol  is decoded)] 

Jiang770 additionally teaches with respect to claim 6. The method according to claim 4, further comprising:	 simulating a sub-tree after terminating the traversal, wherein the sub-tree comprises data nodes whose data symbols have a predetermined value [(the terminal code is decoded {para 26} therefore its value is defined before)] .  

Jiang770 additionally teaches with respect to claim 7. The method according to claim 1, further comprising:	 mapping at least a portion of the ordered tree into an array having at least two dimensions [(para 8)] .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 88-97 of copending Application No. 16770226 in view of Jiang770 Although the claims at issue are not identical, they are not patentably distinct from each other. For instance claim 88 of copending application teaches all the limitations of instant claim 1 except it does not explicitly teaches reconstructing a tree. However from that prior art analysis of Jiang, one can understand that “reconstructing information” as claimed by claim 88 copending application, can be equate to reconstructing a tree. Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would help decode the useful tree structure to retrieve the complete data set. 
This is a provisional nonstatutory double patenting rejection because the patentable indistinct claims have not in fact been patented.

Other dependent claims are obvious at least based on the prior art analysis of those claims in view of Jiang770.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486